Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assist mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The word mechanism is a generic placeholder for the word “means”. For examination purposes, “assist mechanism” in claim 1 is interpreted as “a pair of right and left leg tension generators comprising guide pipe 90a, extending downward from the tip (front portion) of the third connector 71b of the lower leg frame member 71; an adjustment pipe 90b, through which a portion on a base end side (near the third connector 71b) of the guide pipe 90a is inserted; an elastic member 90c of a tubular shape, through which a portion on a tip side of the guide pipe 90a is inserted; an end member 90d, slidably attached to the tip of the guide pipe 90a in an axial direction of the guide pipe 90a; and a coil spring (not shown), disposed inside the guide pipe 90a. The end member 90d is connected to the wire 9lb inserted through the inside of the guide pipe 90a. Accordingly, the end member 90d compresses the elastic member 90c to generate the elastic force while sliding with respect to the guide pipe 90a in response to advance or retreat of the wire 91b (Specification, Paragraphs 90-91 and 102 and Figure 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angold et al. (U.S. Patent Pub. No. 20070056592).
Regarding claim 1, Angold discloses an assist device 100 (Paragraphs 92-93 and Figures 9, 14, 17, lower extremity exoskeleton 100) comprising: a first orthosis 109 (Paragraph 89 and Figure 9, exoskeleton trunk 109 worn on back, waist and hips) worn on a portion of a body of a user above a knee joint; a second orthosis 139,140 (Paragraph 93, Figures 9 and 14, right and left exoskeleton foot 139,140 comprise exoskeleton shoes 188 and 189 wearable by person 187)  worn on a lower leg of the user; a leg frame 103,104, 105,106 (Paragraphs 92-93 and Figure 9, thigh links 103 and 104, and shank links 105 and 106 connecting exoskeleton trunk 109 with exoskeleton foot 139,140) connecting the first orthosis 109 and the second orthosis 139,140; and an assist mechanism 110,111 (Paragraph 46 and Figure 9, torque generators 110 and 111 may be coupled across respective knee joints 107 and 108; This is an equivalent structure as defined by the 112f analysis above), in response to bending and stretching motions of a leg of the user, applying an assist force that assists with the bending and stretching motions to the body of the user by operating (Paragraph 46 and Figure 9, the energy required for the flexion and extension between shank link 105 and thigh link 103 of leg support 101 over a cyclic knee motion is provided by person 187 but power unit 201 causes torque generator 110 to resist flexion) the leg frame 103,104, 105,106 and separating (Paragraph 46 and Figure 9, torque generators 110 and 111 separating exoskeleton trunk 109 and exoskeleton foot 139,140) the first orthosis 109  and the second orthosis 139,140, wherein the second orthosis 139,140 comprises a locking part (examiner assigned reference numerals 500,600) (see Modified Figure 1 below, back 500 and front 600 locking parts of exoskeleton shoes 188,189 locked to lower leg of user) configured to be locked to the lower leg of the user, and an abutting part (examiner assigned reference numerals 700,800) (see Modified Figure 1 below, instep 700 and heel 800 abutting parts of exoskeleton shoes 188,189 abutting against instep and heel of user in state in which assist force is applied) abutting against a foot of the user from above in a state in which the assist force is applied.

    PNG
    media_image1.png
    364
    629
    media_image1.png
    Greyscale

Regarding claim 3, Angold discloses the invention as described above and further discloses a foot frame (examiner assigned reference numeral 900) (see Modified Figure 1 above, foot frame 900 extending laterally from leg frame 105) extending laterally from the leg frame 103,104, 105,106 and rotatably connected (Paragraph 95 and Figure 17, exoskeleton feet 139 and 140 rotate about two plantar-dorsi flexion axes relative to shank links 105 and 106. The ankle plantar-dorsi flexion axis 172 is generally parallel to the plantar-dorsi flexion axis in the human ankle) to the leg frame 103,104, 105,106 about a pitch axis (Paragraph 95 and Figure 17), wherein the second orthosis 139,140 is connected to the leg frame 103,104, 105,106 via (see Modified Figure 1 above, foot part 900 connecting exoskeleton shoes 188,189 with shank leg frames 105,106) the foot frame (examiner assigned reference numeral 900); the locking part (examiner assigned reference numerals 500,600) (see Modified Figure 1 above, locking parts 500,600 locked to right and left ankle of the user) is configured to be locked to an ankle of the user; a connected portion (examiner assigned reference numerals 1000) (see Modified Figure 1 above, connected portion 1000 connecting foot frame 900 with leg frame 105 is between and below the front 600 and back 500 locking parts in side view) between the leg frame 103,104, 105,106 and the foot frame (examiner assigned reference numeral 900) is located below the locking part (examiner assigned reference numerals 500,600).
Regarding claim 4, Angold discloses the invention as described above and further discloses wherein the locking part (examiner assigned reference numerals 500,600) (see Modified Figure 1 above, locking parts 500,600 locked to right and left ankle of the user) is configured to be locked to an ankle of the user; the abutting part (examiner assigned reference numerals 700,800) (see Modified Figure 1 above, instep 700 and heel 800 abutting parts of exoskeleton shoes 188,189 extend from lower ends of the front locking part 600 and back locking part 500) extends from a lower end of the locking part (examiner assigned reference numerals 500,600).
Regarding claim 5, Angold discloses the invention as described above and further discloses wherein the locking part (examiner assigned reference numerals 500,600) (see Modified Figure 1 above, locking parts 500,600 connected to leg frame 105 via the foot frame 900) is connected to the leg frame 103,104, 105,106.
Regarding claim 6, Angold discloses the invention as described above and further discloses wherein the locking part (examiner assigned reference numerals 500,600) comprises a front locking part (examiner assigned reference numeral 600) (see Modified Figure 1 above, front locking part 600 locked to a front surface side of lower leg of user) configured to be locked to a front surface side of the lower leg of the user; the abutting part (examiner assigned reference numerals 700,800) comprises an instep abutting part (examiner assigned reference numeral 700) (see Modified Figure 1 above, instep 700 abutting part of exoskeleton shoes 188,189 abutting against instep of user) abutting against an instep of the user.
Regarding claim 7, Angold discloses the invention as described above and further discloses wherein the locking part (examiner assigned reference numerals 500,600) comprises a back locking part (examiner assigned reference numeral 500) (see Modified Figure 1 above, back locking part 500 locked to a back surface side of lower leg of user) configured to be locked to a back surface side of the lower leg of the user; the abutting part (examiner assigned reference numerals 700,800) comprises a heel abutting part (examiner assigned reference numeral 800) (see Modified Figure 1 above, heel 800 abutting part of exoskeleton shoes 188,189 abutting against heel of user) abutting against the foot or the ankle of the user from a heel side.
Regarding claim 8, Angold discloses the invention as described above and further discloses wherein the abutting part (examiner assigned reference numerals 700,800) (see Modified Figure 1 above, instep 700 and heel 800 abutting parts of exoskeleton shoes 188,189 are located on sides of leg frame 105) is located on a side of the leg frame 103,104, 105,106 and is configured to be non-rotatable (Paragraph 95 and Figure 17, exoskeleton feet 139 and 140 rotate about two plantar-dorsi flexion axes relative to shank links 105 and 106. The ankle plantar-dorsi flexion axis 172 is generally parallel to the plantar-dorsi flexion axis in the human ankle. Therefore, the exoskeleton feet 139,140 are rotatable about a pitch axis but not a roll axis) about a roll axis (Paragraph 95 and see Modified Figure 1 above, instep 700 and heel 800 abutting parts of exoskeleton shoes 188,189 are non-rotatable about a roll axis relative to the leg frame 105).
Regarding claim 9, Angold discloses the invention as described above and further discloses wherein the abutting part (examiner assigned reference numerals 700,800) (see Modified Figure 1 above, heel 800 abutting part of exoskeleton shoes 188,189 comprises a collar 1100 extending from the heel abutting part 800 so as to be located on a side surface of the foot in a state in which where the user wears the lower extremity exoskeleton 100) comprises a collar (examiner assigned reference numeral 1100) extending from the abutting part (examiner assigned reference numerals 700,800) so as to be located on a side surface of the foot of the user in a state in which the user wears the assist device 100.
Regarding claim 10, Angold discloses the invention as described above and further discloses wherein the abutting part (examiner assigned reference numerals 700,800) comprises a heel abutting part (examiner assigned reference numeral 800) (see Modified Figure 1 above, heel 800 abutting part of exoskeleton shoes 188,189 abutting against heel of user) abutting against the foot or an ankle of the user from a heel side; the collar (examiner assigned reference numeral 1100) (see Modified Figure 1 above, collar 1100 extends anteriorly from the heel abutting part 800) extends forward from the heel abutting part (examiner assigned reference numeral 800).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (U.S. Patent Pub. No. 20070056592) in view of Upendra (Bedside Clinics in Orthopedics: Ward Rounds and Tables, JP Medical Ltd, Medical, Chapter 37, Page 208, April 30, 2017, https://books.google.com/books?id=mDgLDgAAQBAJ&printsec=copyright#v=onepage&q&f=false).
Regarding claim 2, Angold discloses the invention as described above and further discloses a foot frame (examiner assigned reference numeral 900) (see Modified Figure 1 above, foot frame 900 extending laterally from leg frame 105) extending laterally from the leg frame 103,104, 105,106 and rotatably connected (Paragraph 95 and Figure 17, exoskeleton feet 139 and 140 rotate about two plantar-dorsi flexion axes relative to shank links 105 and 106. The ankle plantar-dorsi flexion axis 172 is generally parallel to the plantar-dorsi flexion axis in the human ankle) to the leg frame 103,104, 105,106 about a pitch axis (Paragraph 95 and Figure 17), wherein the locking part (examiner assigned reference numerals 500,600) comprises a front locking part (examiner assigned reference numeral 600) (see Modified Figure 1 above, front locking part 600 locked to a front surface side of lower leg of user) configured to be locked to a front surface side of the lower leg of the user, and a back locking part (examiner assigned reference numeral 500) (see Modified Figure 1 above, back locking part 500 locked to a back surface side of lower leg of user) configured to be locked to a back surface side of the lower leg of the user; the second orthosis 139,140 is connected to the leg frame 103,104, 105,106 via (see Modified Figure 1 above, foot part 900 connecting exoskeleton shoes 188,189 with shank leg frames 105,106) the foot frame (examiner assigned reference numeral 900); a connected portion (examiner assigned reference numeral 1000) (see Modified Figure 1 above, connected portion 1000 connecting foot frame 900 with leg frame 105 is between the front 600 and back 500 locking parts in side view) between the leg frame 103,104, 105,106 and the foot frame (examiner assigned reference numeral 900) is located between the front locking part (examiner assigned reference numeral 600) and the back locking part (examiner assigned reference numeral 500) in side view.
However, Angold fails to explicitly disclose the foot frame holds the front locking part on a front side and holds the back locking part on a rear side.
Upendra teaches an analogous assist device (Page 208 and Figure 37.6A, conventional type AFO) wherein the analogous foot frame (see Modified Figure 2 below, foot frame formed from T-strap and stirrup, wherein the T-strap holds the front locking part of the shoe on a front side and the back locking part of the shoe on a rear side) holds the analogous front locking part (see Modified Figure 2 below) on a front side and holds the analogous back locking part (see Modified Figure 2 below) on a rear side.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the foot frame with the front and back locking part of Angold, so that the foot frame holds the front and back locking part, as taught by Upendra, in order to provide an improved assist device with an enhanced foot frame and front/back locking part connection given by an increased securement via holding of the front/back locking part by a back/front side extending strap of the foot frame (Upendra, Page 208 and Figure 37.6A). 


    PNG
    media_image2.png
    330
    584
    media_image2.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (U.S. Patent Pub. No. 20070056592) in view of My Care Prosthetics & Orthotics Medical Center (January 6, 2018, https://www.facebook.com/mycaremedicalpno/photos/a.290544951087892/1170410679767977/).
Regarding claim 11, Angold discloses the invention as described above and further discloses wherein the abutting part (examiner assigned reference numerals 700,800) comprises an instep abutting part (examiner assigned reference numeral 700) (see Modified Figure 1 above, instep 700 abutting part of exoskeleton shoes 188,189 abutting against instep of user) abutting against an instep of the user, 
However, Angold fails to explicitly disclose wherein the instep abutting part has a first curved shape convex upward in front view.
My Care teaches an analogous assist device (see Modified Figure 3 below, orthosis for knee and ankle) wherein the analogous instep abutting part (see Modified Figure 3 below, instep abutting part has first and second portions forming a first curved shape convex upward in front view that matches the shape of an instep of a user) has a first curved shape convex upward in front view.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the instep abutting part of Angold, so that there is a first curved shape convex upward in front view, as taught by My Care, in order to provide an improved assist device with an enhanced instep abutting part having a curved convex upward shape that matches the shape of an instep of a user for a secure fit (My Care Prosthetics & Orthotics Medical Center Figure).

.
    PNG
    media_image3.png
    625
    488
    media_image3.png
    Greyscale

Regarding claim 12, the combination of Angold in view of My Care discloses the invention as described above and further discloses wherein the instep abutting part (examiner assigned reference numeral 700) (Angold: see Modified Figure 1 above, instep 700 abutting part of exoskeleton shoes 188,189 is located on anterior side of leg frame 105) is located on a side of the leg frame (Angold: 103,104, 105,106); the instep abutting part (My Care: see Modified Figure 3 above, instep abutting part has a first portion located farther from the lateral leg frame than apex of the first curved shape and a second portion connected to a lateral end of the first portion and located closer to the lateral leg frame  than the apex of the first curved shape) comprises a first portion (My Care: see Modified Figure 3 above, first portion located on a medial side of a user’s instep) located farther from the leg frame (Angold: 103,104, 105,106) than an apex (My Care: see Modified Figure 3 above, apex of curved portion located between medial first portion and superior second portion) of the first curved shape (My Care: see Modified Figure 3 above, instep abutting part has first and second portions forming a first curved shape convex upward in front view that matches the shape of an instep of a user) in front view, and a second portion (My Care: see Modified Figure 3 above, second portion located superiorly to a user’s instep) connected to the first portion (My Care: see Modified Figure 3 above, first portion) and located closer to the leg frame (Angold: 103,104, 105,106) than the apex (My Care: see Modified Figure 3 above, apex between first and second portions) of the first curved shape (My Care: see Modified Figure 3 above, instep abutting part has first and second portions forming a first curved shape convex upward in front view that matches the shape of an instep of a user) in front view, wherein the first portion (My Care: see Modified Figure 3 above, first portion on a medial side of a user’s instep has a smaller radius of curvature than second portion on a superior side of a user’s instep to match the radius of curvature of a user’s instep such that a superior portion of a user’s instep has a greater radius of curvature than a medial side portion of a user’s instep; see Applicant’s Specification, Paragraph 40 defining the first portion has a smaller radius of curvature to easily abut a side surface of user’s foot opposite the leg frame) has a smaller radius of curvature than the second portion (My Care: see Modified Figure 3 above, second portion).
Regarding claim 13, the combination of Angold in view of My Care discloses the invention as described above and further discloses wherein the instep abutting part (My Care: see Modified Figure 3 above, instep abutting part has a third portion on a lateral side of a user’s instep connected to the superior second portion and located on a side opposite of the first portion in front view) comprises a third portion (My Care: see Modified Figure 3 above, third portion) connected to the second portion (My Care: see Modified Figure 3 above, second portion) and located on a side opposite that of the first portion (My Care: see Modified Figure 3 above, first portion) in front view, wherein the third portion (My Care: see Modified Figure 3 above, third portion forms a second curved shape convex downward in front view, such that an end of the third portion is separated from an upper surface of the user’s foot and is on the lateral side surface of a user’s foot; see Applicant’s Specification, Paragraph 184, stating “the third portion 52e has the second curved shape convex downward. Hence, in the wearing state, an end (that is, an end closer to the lower leg frame member 71 than the second portion 52d of the instep abutting part 52) of the third portion 52e is separated from the upper surface of the foot”) has a second curved shape convex downward in front view.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (U.S. Patent Pub. No. 20070056592) in view of Heyd et al. (U.S. Patent No. 20140213953) and in further view of Epler et al. (U.S. Patent No. 5135473).
Regarding claim 14, Angold discloses the invention as described above but fails to explicitly disclose wherein the locking part comprises a pad configured to be locked to the lower leg of the user.
Heyd teaches an analogous locking part 18,20, 28 (Paragraph 21 and Figures 1-3, locking part defined by front locking part formed from lateral front edge 20 and medial front edge 18 and a back locking part formed from back portion 28) comprises a pad 34 (Paragraph 23 and Figures 1-2, padded inner layer 34 is composed of a closed cell polyethylene foam locked to a lower leg of the user) configured to be locked to the lower leg of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the locking part of Angold, so that there is a pad, as taught by Heyd, in order to provide an improved assist device with an enhanced locking part comprising a pad that utilizes foam on an inner layer of the locking part to cushion forces from a user applied to the locking part providing a soft interface (Heyd, Paragraphs 23 and 32).
However, the combination of Angold in view of Heyd fails to explicitly disclose wherein the pad has a V shape convex toward a side opposite a side configured to be locked to the user in plan view.
Epler teaches the analogous pad 20 (Col. 3, lines 50-53, Figures 1 and 4, anterior surface of the pad 20 has a cut-out channel 50 running proximally to distally in order to accommodate the prominence of the Achilles tendon. This forms a V shape convex toward a side opposite a side configured to be locked to the user in plan view) has a V shape convex 50 toward a side opposite a side configured to be locked to the user in plan view.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pad of Angold in view of Heyd, so that the pad has a V shape convex toward a side opposite a side configured to be locked to the user in plan view, as taught by Epler, in order to provide an improved assist device with an enhanced locking part having an optimized pad that has a V-shape convex for conforming to the prominence of the Achilles tendon of a user (Epler, Col. 3, lines 50-53).
Regarding claim 15, the combination of Angold in view of Heyd in view of Epler discloses the invention as described above and further discloses wherein the locking part (Angold: examiner assigned reference numerals 500,600) comprises a back locking part (examiner assigned reference numeral 500) (Angold: see Modified Figure 1 above, back locking part 500 locked to a back surface side of lower leg of user) configured to be locked to a back surface side of the lower leg of the user, wherein the back locking part (examiner assigned reference numeral 500) (Angold: see Modified Figure 1 above, back locking part 500 locked to right and left ankle of the user) is configured to be locked to an ankle of the user; the pad 34 (Heyd, Paragraph 23 and Figures 1-2, padded inner layer 34 located on a front surface of the back portion 28) is provided on a front surface side of the back locking part (Angold: examiner assigned reference numeral 500).
Regarding claim 16, the combination of Angold in view of Heyd in view of Epler discloses the invention as described above and further discloses wherein the locking part (Angold: examiner assigned reference numerals 500,600) comprises a front locking part (examiner assigned reference numeral 600) (Angold: see Modified Figure 1 above, front locking part 600 locked to a front surface side of lower leg of user) configured to be locked to a front surface side of the lower leg of the user, and a back locking part (examiner assigned reference numeral 500) (Angold: see Modified Figure 1 above, back locking part 500 locked to a back surface side of lower leg of user) configured to be locked to a back surface side of the lower leg of the user, wherein the front locking part (Angold: examiner assigned reference numeral 600) comprises, on a back surface side, a front pad 34 (Heyd, Paragraph 23 and Figures 1-2, padded inner layer 34 located on a back surface side of the lateral front edge 20 and medial front edge 18 and is configured to be locked to anterior surface of lower leg of the user) configured to be locked to the front surface side of the lower leg of the user; the back locking part (Angold: examiner assigned reference numeral 500)  comprises, on a front surface side, a back pad 34 (Heyd, Paragraph 23 and Figures 1-2, padded inner layer 34 located on a front surface side of the back portion 28 and is configured to be locked to posterior surface of lower leg of the user) configured to be locked to the back surface side of the lower leg of the user; at least one of the front pad 34 (Heyd, Paragraph 23 and Figures 1-2) and the back pad 34 (Heyd, Paragraph 23 and Figures 1-2) has the V shape convex (Epler, Col. 3, lines 50-53, Figures 1 and 4, anterior surface of the pad 20 has a cut-out channel 50 running proximally to distally in order to accommodate the prominence of the Achilles tendon. This forms a V shape convex toward the side opposite the side configured to be locked to the user in plan view) toward the side opposite the side configured to be locked to the user in plan view.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (U.S. Patent Pub. No. 20070056592) in view of Maxwell et al. (U.S. Patent No. 10912346).
Regarding claim 17, Angold discloses the invention as described above and further discloses a foot frame (examiner assigned reference numeral 900) (see Modified Figure 1 above, foot frame 900 extending laterally from leg frame 105) extending laterally from the leg frame 103,104, 105,106 and rotatably connected (Paragraph 95 and Figure 17, exoskeleton feet 139 and 140 rotate about two plantar-dorsi flexion axes relative to shank links 105 and 106. The ankle plantar-dorsi flexion axis 172 is generally parallel to the plantar-dorsi flexion axis in the human ankle) to the leg frame 103,104, 105,106 about a pitch axis (Paragraph 95 and Figure 17), wherein the second orthosis 139,140 is connected to the leg frame 103,104, 105,106 via (see Modified Figure 1 above, foot part 900 connecting exoskeleton shoes 188,189 with shank leg frames 105,106) the foot frame (examiner assigned reference numeral 900).
However, Angold fails to explicitly disclose the foot frame has a C shape in plan view.
Maxwell teaches an analogous assist device (Col. 7, lines 30-34 and Figure 3, full-body exoskeleton 100) wherein the analogous foot frame112,114 (Col. 4, lines 55-59 and Figure 5, right-side rigid quarter 114R is fixedly coupled to the right-side rigid heel 112R, and extends along a rear perimeter of the rigid heel 112R to enclose a heel of the human user and to provide a rigid support structure for the right-side exoskeleton connection interface 110R. This posterior extension of the right-side rigid quarter 114R around a heel forms a C-shape in plan view) has a C shape in plan view.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the foot frame of Angold, so that the foot frame has a C shape in plan view, as taught by Maxwell, in order to provide an improved assist device with an enhanced foot frame having a C shape to enclose a heel of the user and increase the security of the foot frame with the leg frame and locking part (Maxwell, Col. 4, lines 55-59).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (U.S. Patent Pub. No. 20070056592) in view of DonJoy (Donjoy Performance POD Ankle Brace, Best Support for Stability, Ankle Sprain, Roll, Strains for Football, Soccer, Basketball, Lacrosse, Volleyball, Amazon, May 30, 2016, https://www.amazon.com/DonJoy-Performance-Stability-Basketball-Volleyball/dp/B01GD6NRJ0?th=1).
Regarding claim 18, Angold discloses the invention as described above and further discloses wherein the locking part (examiner assigned reference numerals 500,600) comprises a front locking part (examiner assigned reference numeral 600) (see Modified Figure 1 above, front locking part 600 locked to a front surface side of lower leg of user)  configured to be locked to a front surface side of the lower leg of the user, and a back locking part (examiner assigned reference numeral 500) (see Modified Figure 1 above, back locking part 500 locked to a back surface side of lower leg of user) configured to be locked to a back surface side of the lower leg of the user, wherein the front locking part (examiner assigned reference numeral 600) (see Modified Figure 1 above, front locking part 600 locked to right and left ankle of the user) is configured to be locked to an ankle of the user.
However, Angold fails to explicitly disclose an upper end of the front locking part is located below an upper end of the back locking part.
Donjoy teaches an analogous locking part (Product Description and see Modified Figure 4 below, locking part formed of an anterior and posterior locking part) wherein an upper end of the analogous front locking part (see Modified Figure 4 below, upper end of front locking part is located inferiorly to the upper end of the back locking part) is located below an upper end of the analogous back locking part (see Modified Figure 4 below, upper end of back locking part).

    PNG
    media_image4.png
    285
    746
    media_image4.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the front locking part and back locking part of Angold, so that an upper end of the front locking part is located below an upper end of the back locking part, as taught by DonJoy, in order to provide an improved assist device with an enhanced locking part having a more superiorly positioned back locking part to secure the lower leg of a user (DonJoy, Product Description and Figure) and provide a conformable fit during motion given by an inferiorly positioned upper end of the front locking part allowing for increased mobility. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada et al. (US 20180280178 A1) teaches an assist device 1A (Paragraph 87 and Figure 1, limb motion support device 1A) wherein the foot frame 13c (Paragraph 102 and Figure 1, arm member 13c) holds the back locking part 12c (Paragraph 102 and Figure 1, third leg support member 12c is mounted on the distal end of the arm member 13c extended so as to go around the back side of the crus of the leg of the user P) on a rear side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       


/ERIN DEERY/               Primary Examiner, Art Unit 3754